Citation Nr: 1528545	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-26 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to ionizing radiation and/or exposure to herbicidal agents.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Laughlin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1962 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2015, the Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge.  A transcript of the hearing has been associated with the claim file.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to an increased disability rating for ischemic heart disease, depression and anxiety disorder, right leg peripheral arterial disease, and peripheral neuropathy of the bilateral legs, and entitlement to service connection for posttraumatic stress disorder have been raised by the record during the April 2015 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection for a skin disability was initially denied in an unappealed April 2009 rating decision on the basis that there was no confirmed exposure to Agent Orange, that the Veteran was not diagnosed with a skin disability for which presumptive service connection for exposure to Agent Orange applied, and because the diagnosed skin disabilities were not otherwise related to service.  

At the time of the denial the record contained service personnel records which showed the Veteran served aboard the USS NEWELL; a confirmation from the National Personnel Records Center in St. Louis, Missouri noting the dates that the USS NEWELL was in the official waters of the Republic of Vietnam; and, private and VA treatment records which showed diagnoses of skin rash, fibrolipoma, epidermal inclusion cyst, lipoma and actinic keratosis.  

Added to the record since the April 2009 denial is additional a buddy statement from B.L.Y, who served with the Veteran, which states that he went ashore Vietnam with the Veteran; photocopies of the West-Pac crew's yearbook for 1965-1966 which show pictures of the Veteran and B.L.Y on the same page an pictures of the ports of call with a picture of a liberty party heading for the beach in Vietnam.  

Ordinarily, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received. 38 C.F.R. § 3.156(c).  

The Board observes that it is unclear if the West-Pac crew yearbook submitted since the prior denial is an "official service department record."  That is, it is unclear to what extent, if any, the yearbook was sanctioned or approved by the service department.  Nevertheless, giving the Veteran the benefit of the doubt, the Board will, for purposes of determining whether reopening of a prior denial or reconsideration of the prior decision is warranted, conclude that the yearbook is an official service department record that was not of record at the time of the prior decision.  Thus, reconsideration of the Veteran's original claim is warranted.  

However, before rendering a decision on the merits of the Veteran's claim, the Board has determined that additional evidentiary development is required.  

The Veteran has also argued that his skin disability is due to exposure to Agent Orange.  As noted above, his claim had been previously denied on the basis that there was no shown Agent Orange exposure.  However, the record now reflects that the Veteran likely had service in Vietnam when he went ashore while stationed on the USS NEWELL.    While he underwent a VA examination regarding his skin in January 2013, an opinion as to whether his claimed skin condition is related to exposure to herbicidal agents was not obtained.  On remand, an etiology opinion should be obtained.   

The Veteran has presented the alternate theory that inservice radiation exposure resulted in a current skin disability.  At the Travel Board hearing the Veteran testified that he was sent on temporary duty for the Nevada Nuclear Test Site where he was around tests which exposed him to radiation in addition to being exposed to radiation through his work duties including examining craters.  Service treatment records of July 1967 note that the Veteran was fit to serve under DOD Dir. 5210.42 pertaining to personnel assigned to nuclear weapons systems.  Records of April 1968 note that the Veteran was at a recent temporary duty assignment to the Nevada Test Site.  Service personnel records of April 1962 show that Veteran served with the Defense Atomic Support Agency (DASA).  Personnel records also include a May 1968 evaluation report which notes the Veteran had an early termination of a temporary duty assignment in the field at the Naval Test Site in Mercury, Nevada.  

The evidence above suggests that the Veteran indeed served at the Nevada Test Site at least from July 1967 to May 1968.  The RO has not developed the claim under the regulations pertaining to exposure to ionizing radiation.  Thus, his claim should be developed and adjudicated under the procedures set forth in 38 C.F.R. § 3.311 for other claims based on exposure to ionizing radiation.


Finally, the Veteran is seeking entitlement to TDIU.  The issue is inextricably intertwined with the claim for service connection for a skin disability and will be deferred until the development requested herein is completed.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice that is compliant with the current notice requirements for service based upon exposure to asbestos and ionizing radiation under 38 C.F.R. § 3.311.

2. Thereafter, develop the Veteran's claim of exposure to ionizing radiation as set forth in 38 C.F.R. § 3.311, to include development of any necessary dose data, medical examinations/opinions and/or referral to the Under Secretary for Benefits, if appropriate.

3. Forward the claim to the January 2013 VA examiner who conducted the skin examination, or any other appropriate examiner if the January 2013 examiner is not available, and request that an etiology opinion be provided regarding the Veteran's skin disability.  The examiner should be given access to the Veteran's electronic file and the examiner should review the file prior to issuing the opinion, to include all of the additional records associated with the file after January 2013.  The examiner should specifically state that a review of the claim file was conducted.  

The examiner should then list all of the skin disabilities diagnosed at any time during the appeal period.  For each skin disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the skin disability is related to service, to include the now conceded exposure to Agent Orange, or whether such an etiology is unlikely.  A complete rationale for any opinion rendered must be provided.

4. After completing any additional development deemed necessary based on evidence obtained upon completion of the requested development above, the Veteran's claims should then be readjudicated, including entitlement to service connection for a skin disability and entitlement to TDIU.  If the benefits sought on appeal remain denied, VA should provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


